DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-11 directed to inventions non-elected without traverse.  Accordingly, claims 6-11 have been cancelled.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Luo (CN20150209682.1) in view of Horiuchi (US 2016/0273816).
The prior art of record when considered as a whole does not anticipate or render obvious:
A control method of anti-liquid-return of a multi-split air conditioning system during defrosting, wherein the multi-split air conditioning system comprises an outdoor unit, a shunt assembly and a plurality of indoor units, wherein the shunt assembly comprises a first heat exchanger, a second heat exchanger, a throttling valve disposed between an outlet of a first heat exchanging channel of the second heat exchanger and an inlet of a second heat exchanging channel of the second heat exchanger, an outlet of a first heat exchanging channel of the first 
Horichui as modified teaches an analogous structure to the claimed invention, and a very general conceptual controlling of an expansion valve prior to switching of a four-way valve. However, there is a lacking of suggestion for the control limitations such as:
detecting a gas discharge pressure, a gas return pressure and a gas discharge temperature of the compressor in real time in response to the multi-split air conditioning system working in a heating mode; sending a defrosting signal to the shunt assembly and a plurality of indoor heating machines in the indoor units in response to a defrosting instruction received by the outdoor unit controlling the throttling valve to close for a pre-set period by the shunt assembly to reduce an 
Therefore, a modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763